Citation Nr: 0429975	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability 
or a chronic disability manifested by cardiovascular 
symptoms.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a disability of the 
thoracolumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for foraminal stenosis and spondylosis of the cervical spine, 
with interval bulging at C6, and left arm pain and numbness.

5.  Entitlement to an initial rating in excess of 10 percent 
for pes planus.

6.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was the subject of a Board remand dated in March 
2001.  

As an initial matter, the Board notes that the record is 
procedurally complex to an extent requiring explanation as to 
which issues adjudicated at the RO in recent years are 
currently within the Board's jurisdiction.  The governing law 
and regulations are these:  Following notification of an 
initial review and adverse determination by the Regional 
Office (RO), a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following 
receipt of a notice of a timely disagreement, the RO is to 
issue a Statement of the Case.  38 C.F.R. § 19.26.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  Otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

Additional issues have been perfected for appeal since the 
Board's March 2001 remand.  With respect to the issue of 
service connection for a low back disability, after receipt 
of a timely notice of disagreement, a Statement of the Case 
was issued in February 2004 and a substantive appeal on the 
issue was received by the RO on March 1, 2004.  With respect 
to the issues of entitlement to an initial rating in excess 
of 10 percent for foraminal stenosis and spondylosis of the 
cervical spine, with interval bulging at C6, and left arm 
pain and numbness, and entitlement to an initial rating in 
excess of 10 percent for pes planus, a Statement of the Case 
was issued on September 4, 2003, and a VA Form 9 was signed 
and received on September 19, 2003.  See 38 C.F.R. 
§ 20.302(b).  

A VA examiner and treating physician has rendered an opinion 
that the veteran has   autonomic dysfunction manifested by 
hypotensive or syncopatic-like symptoms related to service.  
The RO has treated this as a newly raised issue.  In an April 
2004 written statement, the veteran disagreed, essentially 
contending that autonomic dysfunction is the proper diagnosis 
for the condition for which he has sought service connection 
and which is currently on appeal, a condition he previously 
characterized as a heart condition with near syncope 
episodes.  The record clearly demonstrates that the veteran's 
autonomic dysfunction is the condition associated with 
syncope or near-syncope episodes, for which he has sought 
service connection.  The Board concurs with the veteran in 
finding that the claim for service connection for a heart 
disability and autonomic dysfunction manifested by 
cardiovascular symptoms are one and the same; the issue is 
styled on the title page accordingly.   

The Board further notes that the issue of entitlement to a 
compensable initial rating for residuals of an injury to the 
middle (third) finger of the right hand is not within the 
Board's jurisdiction.  The initial rating decision assigning 
a compensable initial rating was issued in May 2001.  After 
receipt of a timely notice of disagreement, a Statement of 
the Case (SOC) (as well as a Supplemental Statement of the 
Case(SSOC)) with revisions and corrections) was issued in 
September 2003, but no substantive appeal was received within 
60 days of the SOC or SSOC.  See 38 C.F.R. § 20.302(b).  

Also, the issue of entitlement to service connection for a 
right knee disability is not within the Board's jurisdiction.  
The issue was denied in October 2002, and after receipt of a 
timely notice of disagreement, was addressed in a February 
2004 Statement of the Case.  However, no substantive appeal 
was received within 60 days of the SOC.  See 38 C.F.R. 
§ 20.302(b).  

The claims for service connection for a disability of the 
thoracolumbar spine; entitlement to an initial rating in 
excess of 10 percent for foraminal stenosis and spondylosis 
of the cervical spine, with interval bulging at C6, and left 
arm pain and numbness; entitlement to an initial rating in 
excess of 10 percent for pes planus; and entitlement to a 
compensable initial rating for bilateral hearing loss are 
addressed in the remand appended to the decision below.  The 
veteran is hereby notified that these issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


FINDINGS OF FACT

1.  The veteran's autonomic dysfunction manifested by 
cardiovascular symptoms (hypotensive and syncopatic-like 
symptoms, to include dizziness) began during active service.

2.  The veteran's left knee disability, currently diagnosed 
as a torn left medial meniscus, began during active service.






CONCLUSIONS OF LAW

1.  Autonomic dysfunction manifested by cardiovascular 
symptoms (hypotensive and syncopatic-like symptoms, to 
include dizziness) was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 
(2003).

2.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant entitlement to service connection for 
conditions claimed as a left knee disability and autonomic 
dysfunction manifested by cardiovascular symptoms 
(hypotensive and syncopatic-like symptoms, to include 
dizziness).  Therefore, no further notice or development is 
needed with respect to these issues.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

Left Knee Disability

Service medical records show that the veteran entered service 
with no left knee defect.  In August 1978, the veteran 
reported knee pain.  An enlisted medic's evaluation of the 
problem was "tr[aini]ng stress," and the veteran was advised 
to treat it with heat and aspirin.  No further knee problems 
were reported until July 1992, when the veteran was attending 
Air Assault School.  At that time, he complained of mild left 
knee pain of three days duration with no trauma.  There was 
mild swelling, with mild pain on flexion and extension.  
Range of motion was normal.  The veteran was given an 
analgesic balm and aspirin.  In August 1992, the veteran's 
left knee problems reportedly increased to include giving way 
at certain times.  There was mild effusion of the knee and 
pain with extension and flexion in the lateral patellar 
aspect.  X-rays were essentially normal.  The treating 
physician's assessment was left knee inflammation with 
patellar effusion, and the veteran was treated with Motrin 
and ice.  The veteran's left knee disorder continued in 
September 1992 and he was examined again with a diagnosis of 
possible irritated lateral and medial menisci and probable 
patellofemoral syndrome.  At the veteran's retirement 
physical in May 1998, a physician noted the veteran's 
complaint of "some off/on" left knee pain since 1993 and some 
"give" of the knee joint.

At the veteran's VA physical examination in December 1998, he 
gave a history of having injured his left knee "jumping from 
a helicopter" in 1994, but there is no indication as to 
whether he reported current symptoms.  On examination, no 
swelling, deformity or limitation of range of motion of the 
knee was found.  The examiner either did not test for, or did 
not report on, any laxity or instability of the knee.  An X- 
ray of the right knee was taken, but no X-ray of the left 
knee.  The examiner did not comment on the history of knee 
problems provided in the veteran's service medical records.

An April 2001 VA X-ray of the left knee was normal.  

An August 2001 MRI of the left knee showed a horizontal 
cleavage tear in the posterior horn and posterior body of the 
medial meniscus.  At VA treatment in September 2001 for left 
knee pain, the diagnosis was torn left medical meniscus.  

At an August 2002 VA examination, after reviewing the claims 
file, to include the service medical records, taking an oral 
history, and examining the veteran, a VA examiner 
acknowledged evidence weighing both for and against the 
veteran's contentions, and rendered an opinion that it was 
more probable than not that the veteran's current left knee 
disability was related to the veteran's period of active 
service. 

There being a medical opinion favoring the veteran's claim, 
and no substantial medical evidence against the claim, the 
Board finds that service connection for a left knee 
disability, diagnosed as a torn medical meniscus, is 
warranted.

Autonomic Dysfunction

The veteran entered service with no complaint or clinical 
finding of a heart or circulatory disorder.  In October 1996, 
he complained of having felt sick and "passed out" following 
his participation in a physical readiness test.  During his 
examination, an irregular heartbeat with elevated ST waves 
was detected, and he was referred for a full stress test EKG 
(graded exercise test, or "GXT").  The GXT was evaluated as 
essentially normal, although it was sub-maximal and 
terminated early due to poor blood pressure response (and the 
veteran's near-syncopal status), possibly due to volume 
depletion.  No indication of ischemia was found.

In October 1997, the veteran complained of lightheadedness, 
shortness of breath and a "racing" heart.  Provisional 
diagnoses of anxiety disorder vs. side effects of Sertraline 
were offered, and the veteran was later placed on a Holter 
monitor for 24 hours, with the results correlated with a 
symptom diary he prepared.  The monitor demonstrated 
primarily normal sinus rhythm, but with periods of 
tachycardia, bradycardia and inverted T waves possibly 
indicative of ischemic changes.  Another GXT was suggested to 
rule out ischemia, and was performed in November 1997. This 
test was evaluated as showing tachycardia, but no arrhythmias 
or obvious evidence of acute ischemic changes.  A 
recommendation was made to follow up with the primary health 
care provider for further evaluation of the veteran's 
dizziness.  This follow-up was conducted in December 1997, 
with no additional significant findings and no etiology for 
the dizziness identified.  The veteran was advised to return 
to the health clinic if his symptoms worsened, but he was not 
seen again for this problem prior to his retirement from 
service.  The history of "inverted T waves" was noted by the 
examining physician during the veteran's May 1998 pre-
retirement physical, but no new evaluation or diagnosis was 
offered.

During the veteran's VA examination in December 1998, the 
examining physician noted a history of an "irregular" 
heartbeat "a couple of times," but found no current evidence 
of irregular beat or any arrhythmia, with point of maximal 
impulse (PMI) undisplaced.  The examination EKG was reported 
to be normal, no edema was noted, and peripheral pulses were 
present and +2 bilaterally.  However, the EKG does not appear 
to have been GXT (the type of EKG which resulted in near 
syncope during service), and its duration is unknown.  A 
chest X-ray showed no cardiac abnormalities.  Based on this 
examination, the RO denied the veteran's claim for service 
connection as not well grounded in its February 1999 rating 
decision, for failure to demonstrate a current disability.  
However, the record indicates that the veteran did complain 
of continuing dizziness at the eye examination performed 
during the December 1998 VA examination, and the examining 
physician specifically noted the veteran's history of 
inverted T-waves on EKGs in connection with these complaints.

In a September 2002 VA addendum to an August 2002 VA 
examination report, a VA cardiologist opined that the 
veteran's history was entirely consonant with longstanding  
autonomic dysfunction.  In his view, the first indication of 
this in the medical record was after a near-syncopal / true 
syncopal episode after doing physical training at Fort Sill, 
Oklahoma, on a hot summer day while he was in the military.  
He had started to drive back to his barracks but knew he was 
becoming syncopal, and instead drove to a emergency room, 
where he was extricated by two staff members form the front 
seat of his vehicle after he apparently became syncopal.  
After examination and sophisticated testing, the VA 
cardiologist stated that there was no question in his mind 
that the veteran's condition was service connected and first 
came to medical attention during his service years.  The 
cardiologist's diagnosis of autonomic dysfunction was based 
on history, a review of the claims file, and extensive 
cardiovascular studies, to include "tilt table" testing, to 
substantiate the diagnosis.  Subsequently dated medical 
records show that the veteran has continued to receive 
treatment for autonomic dysfunction manifested by 
cardiovascular symptoms (hypotensive and syncopatic-like 
symptoms, to include dizziness) from VA.      

There is now a certain diagnosis of autonomic dysfunction 
manifested by cardiovascular symptoms (hypotensive and 
syncopatic-like symptoms, to include dizziness) which has 
been unequivocally related to service by a VA physician 
specializing in cardiology.  In the Board's view, this is 
obviously the disability, though previously undiagnosed, for 
which the veteran has sought service connection as a heart 
disability with syncope or near-syncope.  Accordingly, 
entitlement to service connection for autonomic dysfunction 
manifested by cardiovascular symptoms is warranted.



ORDER

Entitlement to service connection for a left knee disability, 
diagnosed as a torn medical meniscus, is granted.

Entitlement to service connection for autonomic dysfunction 
manifested by cardiovascular symptoms (hypotensive and 
syncopatic-like symptoms, to include dizziness) is granted.


REMAND

With respect to the veteran's claim for a compensable rating 
for bilateral hearing loss, in April 2001 the RO sent the 
veteran a VCAA letter on this issue and the issues of service 
connection for a heart condition and a left knee condition.  
However, the letter set forth the notice and assistance 
requirements for establishing entitlement to his claims for 
service connection only (those claims are granted in the 
decision directly above), but not for the claim for a 
compensable rating for bilateral hearing loss.

Additionally, the veteran has not received notice pursuant to 
the VCAA regarding his claims for an initial rating in excess 
of 10 percent for foraminal stenosis and spondylosis of the 
cervical spine, with interval bulging at C6, and left arm 
pain and numbness, or for entitlement to an initial rating in 
excess of 10 percent for pes planus.  

The Board acknowledges VAOPGRPREC 8-2003, in which the VA 
Office of General Counsel held in part that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue [e.g., for a higher 
initial rating], section 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  

In the present case, however, prior notice on the service 
connection claims did not satisfy 38 U.S.C.A. § 5103(a); the 
duties to notify and assist were accomplished under the more 
restrictive "not well grounded" standard in effect prior to 
enactment of the VCAA.  Therefore, in the Board's view, it 
would be clear and obvious legal error to now adjudicate the 
above-discussed initial rating claims without the benefit of 
notice that satisfies the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)
 
Also, with respect to the veteran's claim for entitlement to 
service connection for a thoracolumbar spine disability, the 
veteran has contended that an August 2002 VA examination of 
the spine was inadequate for purposes of adjudication of his 
claim.  In what the Board has construed as the veteran's 
March 2004 substantive appeal on this issue, the veteran 
contended 1) that the examiner did not express an opinion as 
to whether the veteran's lower back disability was related to 
his service-connected cervical spine disability, and, perhaps 
more importantly, 2) that the examiner did not acknowledge 
the veteran's two-year history of back pain and X-ray finding 
of minimal left thoracolumbar scoliosis, both as rendered at 
a prior December 1998  
"arrhythmias" VA examination approximately four months 
subsequent to his discharge from service.  With respect to 
this second point, the Board further notes that a diagnosis 
of mechanical back pain was rendered at the December 1998 VA 
examination, and that no medical opinion has been rendered 
addressing the theory of direct (as opposed to secondary) 
service connection for his thoracolumbar spine disability.  
That is, no medical examiner has rendered an opinion as to 
whether it is at least as likely as not that the veteran's 
current thoracolumbar spine disability began during service, 
was aggravated during service, or was related to any incident 
of service.   In light of the foregoing, the Board finds that 
a new VA examination is required for adjudication of the 
merits of this claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for higher initial 
ratings for bilateral hearing loss, 
cervical spine disability, and pes 
planus, and for service connection for a 
disability of the thoracolumbar spine, of 
the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that his 
current thoracolumbar spine disability 
began during service or is related to some 
incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the service medical 
records, a December 1998 VA 
"arrhythmias" examination report, and an 
August 2002 VA examination of the 
"joints."      
 
For the veteran's thoracolumbar spine 
disability, the examiner should describe 
the nature of the veteran's present 
disability and opine whether it is at 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
his current thoracolumbar spine 
disability: 

1)	began during or is causally linked to 
any incident (e.g., injury) of 
service, or 

2)	if determined to have pre-existing 
service, was aggravated (chronic 
worsening of underlying condition 
versus temporary flare-up of symptoms) 
during service, or 

3)	was caused or aggravated by his 
service-connected pes planus, left 
knee disability, and/or cervical spine 
disability.  

In so doing, the examiner should 
acknowledge and discuss the relevance of 
the veteran's two-year history of back 
pain from heavy lifting, the X-ray 
finding of minimal left thoracolumbar 
scoliosis, and the diagnosis of 
mechanical back pain, as set forth in the 
December 1998 VA "arrhythmias" 
examination report associated with the 
claims file.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
another VA compensation examination is 
required for a determination on the merits of 
the three initial rating claims still on 
appeal (for service-connected hearing loss, 
pes planus, and a cervical spine disability).  
See 38 U.S.C.A. § 5103A(d).  If further 
action is required, the RO should undertake 
it before further adjudication of the claims.

4.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



